DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
	Re. claim 4: The phrase “to monitor the presence or absence of attachment” as recited in line 3 appears to be --to monitor a presence or absence of attachment--.
		The phrase “control the unit exchange device” as recited in line 6 appears to be --controls the unit exchange device--.
		The phrase “to the original arrangement” as recited in line 8 appears to be --to an original arrangement--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The phrase “a unit exchange device” as recited in line 4 in claim 1. This limitation invoke 112(f), whose corresponding structure is found in Figure 2 and paragraph [0034] as being a loader 50.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “a unit exchange device configured to be able to automatically exchange the component supply unit” as recited in lines 4 and 5 renders the claim vague and indefinite. According to the limitation as recited in line 2, there are plurality of component supply units. It is unclear as to what the component supply unit is indicated. 
		The phrase “perform a preparatory arrangement control for dividing the component supply units required for the job into multiple groups in a unit with a priority of the predetermined number” as recited in lines 9-11 renders the claim vague and indefinite. It is unclear as to what the unit is indicated. 
		The phrase “the component supply units already arranged in the supply area before switching the job in a unit with a priority of the predetermined number” as recited in lines 17-19 renders the claim vague and indefinite. It is unclear as to what the unit is indicated. 
	Re. claim 2: The phrase “the control device is configured to perform the preparatory arrangement control for the component supply unit required for the job” as recited in lines 2 and 3 renders the claim vague and indefinite. According to the limitation as recited in line 2 of claim 1, there are plurality of component supply units. It is unclear as to what the component supply unit is indicated. 
		The phrase “while mounting the component on the board” as recited in lines 3 and 4 renders the claim vague and indefinite. According to the limitation as recited in line 3 of claim 1, there are plurality of components. It is unclear as to what the component is indicated. 
	Re. claim 4: The phrase “when the component supply unit is attached and detached” as recited in line 6 renders the claim vague and indefinite. According to the limitation as recited in line 2 of claim 1, there are plurality of component supply units. It is unclear as to what the component supply unit is indicated. 
	Re. claim 5: The phrase “in that order” as recited in line 4 renders the claim vague and indefinite. It is unclear as to what the “in that order” is meant. 

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729